AO 440 (Rev. 12/09) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

 

 

Middle District of Tennessee

LEAGUE OF WOMEN VOTERS OF TENNESSEE,
et al.

 

Plaintiff

Vv. Civil Action No. 3:19-385

TRE HARGETT, et al.

 

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Tre Hargett
Secretary of State
312 Rosa L. Parks Ave., 7th FI.
Nashville, TN 37243

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Thomas H. Castelli

Mandy Floyd

ACLU Foundation of Tennessee
P.O. Box 120160

Nashville, TN 37212

Tel.: 615-320-7142

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

bliuns—Dhorfom.

Date: 05/09/2019
Signature of Clerk or Depilly Clerk

 

RETURN COPY

Case 3:19-cv-00385 Document 12 Filed 05/16/19 Page 1 of 2 PagelD #: 88
Servi aécepted on behalf
Defendant \

 
 
   
  

 

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 3:19-385

city only

JAG \U 4
athan Skrrmetti, Chief Deputy
PROOF OF SERVICE —

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

 

 

 

thi

 

 

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 [served the summons on (name of individual) . who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) Sor

 

C] I returned the summons unexecuted because 3 or

ae Other ete er Served Hie Sunmons aud Complaint on Hie ofhice of
Reporter on beat of Hein Client-Tre Ehyegest}
ees aA oe rine Bi ‘Laing, d0| O% Ave N. , Nashwillesn 33043.

 

My fees are $ > for travel and $ O for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: S/{e/z014 Sous Doi

Server's signature

ACLJ-IN, PoRexI20\CO,NosbuilesfN 37212

Server's \eO, "ESS

Additional information regarding attempted service, etc:

B
“
a
wes:
©
ae.
ve

Case 3:19-cv-00385 Document 12 Filed 05/16/19 Page 2 of 2 PagelD #: 89
